By the court.
The accused was indicted and prosecuted for a felony of which the court had original jurisdiction, and although the jury by their verdict found the accused not guilty of the felony but guilty of an assault and battery, a component part of the offence charged, yet the court having properly acquired cognizance of the offence charged, we are of opinion that it was not ousted of its jurisdiction to render judgment on the verdict finding him guilty of the misdemeanor which was included within the felony for which he was indicted and tried.
The writ of error is denied.
Refused.